DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/09/2020 has been entered. As indicated in the amendments:
Claim 1 is amended.
Claims 4 and 7 are cancelled.
Claims 10-19 have been withdrawn.
Claim 20 is newly added. Hence, Claims 1-3, 5-6, 8-9 and 20 are pending. The amendment made to claim 1 overcomes the 112 (b), indefiniteness, rejection made in the Non-Final Rejection dated 08/07/2020. Therefore, the indefiniteness rejection is withdrawn. The applicant’s arguments/remarks regarding the obviousness rejections under 35 U.S.C. 103 are carefully considered (see the “Response to arguments” section) and the following rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, the phrase "HAZ-like material" renders these claim(s) indefinite because the term “HAZ-like” is not clearly defined, as the limits of “like” is not clearly/distinctively pointed out in the specification. The term “HAZ-like” is merely repeated (Para. 0047) without any definition, thereby rendering the scope of the claim(s) unascertainable. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 8-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiefel (US 2015/0136318 A1), here in after called Tiefel, in view of Langone et al. (US 20130164498 A1), here in after called Langone.
Regarding claim 1, a system for manufacturing a three-dimensional laminated object (10) from a plurality of laminae including a first lamina and a second lamina (from a plurality of material sheet (18), the material sheet 18, comprises bottom layers of material sheet (first lamina) and top layer material sheet (second lamina) to be laminated on (laser welded on) a first, bottom layer material of the plurality of bottom layer 18, (0027)), the system comprising: a first lamina (bottom layers material sheet 18) comprising at least two previously fused lamina (the bottom layer material sheet 18 comprises a plurality of sheets: first, second and third layer, that are successively laminated on top of each other, (0027)), each of the previously fused lamina having a first precut cross sections corresponding to a desired cross section of the three-dimensional laminated object (the size, shape and area of the material sheets of 18 can be different from one another, (0032)) (top layer material sheet of 18) having a second precut cross section corresponding to a desired cross section of the three-dimensional laminated object (the size, shape and area of the material sheets of 18 can be different from one another, (0032)),  (flat base (14) provides a platform, upon which the bottom layer and top layer material sheets are laminated to create object 38, (0030)); a holder (feeding element (16)) configured to fix at least a portion of the first lamina relative to the second lamina so at least a portion of a top surface of the first lamina contacts at least a portion of a bottom surface of the second lamina (the feeding element 16 guides the material sheet 18 onto the flat base 14 and at least one lower material sheet 18 where the two layers (top and bottom material sheets) selectively engage to be laser fused by laser welding 32, (0027)); a roller (24) positioned above the support (the roller24 is positioned above the flat base 14, FIG.8) and configured to traverse along a longitudinal axis (the transmissive roller 24 rolls the material sheet 18 onto the flat base 14 and at least one lower material sheet 18, (0027)), the first lamina and the second lamina being positioned between the support and the roller (the top material sheet and the bottom material sheets of 18 are located between the roller 24 and flat base 14, FIG.8); an actuator (roller motor 60) for biasing the roller towards the support to retain the first lamina relative to the second lamina, the biasing forming a fusion zone between a top surface of the first lamina and a bottom surface of the second lamina proximate to the roller (the roller motor 60 actuates the transmissive roller 24 to engage the top layer with the bottom layer to be laser welded, laminated together, (0054-0056)); wherein a width of the first precut cross section is different than a width of the second precut cross section at a first position along a length of the object (the size, shape or an area of the material sheets 18 (first lamina, second lamina) is different from one another, (0032)).
Tiefel does not explicitly teach the cross section being cut before a fusion of the first lamina to the second lamina.
However, because, it is taught that the layers of the material sheet are laminated layer up on layer until the desired shape of the object is complete, which implicitly teaches that the layers (laminae) are precut. Moreover, this office action does not give patentable weight for this limitation (first lamina, second lamina with precut cross-sections) as the laminae are materials or articles worked up on by the system claimed, “The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”, MPEP 2115), it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cross section to be cut before a fusion of the first lamina to the second lamina.
Tiefel also does not explicitly discuss that the energy source (welding laser 32) is configured to emit an energy beam directly at a fusion zone to fuse the first lamina and the second lamina proximate to the fusion zone so that the first lamina and the second lamina comprise 10-20% of a HAZ-like material as measured in the thickness of the laminae and a remaining 80-90% of the first lamina and second lamina is unaffected by the fusion.
 However, Langone that teaches a system of forming a multi layered composite object (FIG. 3), also teaches an energy source (304, heat source) is configured to emit an energy beam directly at a fusion zone to fuse the first lamina and the second lamina proximate to the fusion zone (heat source 304 applies heat between the currently applied tape 308  and the previously applied tape 316 directly at a heat affected zone (HAZ) 302 or fusion zone, (0019, FIG. 3)) so that the first lamina and the second lamina comprise 10-20% of a HAZ-like material (Langone teaches achieving a small HAZ by using high intensity laser heat source like CO2 lasers (as is discussed in paragraph 0037 of the specification of the instant application) that can generate specific wavelengths in order to keep the HAZ (fusion zone) a small percentage of the tapes being bonded, (0020, 0021)). The teaching of the exact percentages, that is, the HAZ being 10 - 20% of the first & second lamina can be easily achieved as the heating source 304 is structurally the same (CO2 laser) energy source at the instant invention that can be adjusted to generate a specific wavelength to establish a specific HAZ percentage).
The advantage of an energy source (304) configured to emit energy beam directly at a fusion zone between the first and second lamina is to enable to control the amount of the fusion zone (HAZ) according to the type and thickness of the lamina being fused in order to achieve even heating and good bonding quality (0020, 0021).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the energy source disclosed by Tiefel with the heat source of Langone that emits energy beam directly at the fusion zone in order to control the amount of the fusion zone (HAZ) according to the type and thickness of the lamina being fused in order to achieve even heating and good bonding quality.
Regarding claim 2, Tiefel in view of Langone teaches the system of claim 1, wherein the first lamina and the second lamina are metal and the energy source is configured to fuse metal (the material sheets of 18 are formed of metal sheet that can be laser fused by the welding laser Tiefel (0033)).
Regarding claim 3, Tiefel in view of Langone teaches the system of claim 2, wherein the energy source (32) is a laser (is a welding laser, (0026)) and the system further comprises an imaging system having one or more lenses to direct the light from the laser to the fusion zone (the welding Laser 32 uses at least one optical lens 76 to channel the energy into the welding area Tiefel (0066)).
Regarding claim 5, Tiefel in view of Langone teaches the system of claim 3, wherein the first lamina and the second lamina (top and bottom material sheets of 18) include supports and the holder is configured to fix first lamina to the second lamina via the supports (the feeding element  16 (holder) guides the top material sheet 18 (second lamina) onto the flat base 14 (support) and at least one bottom material sheet 18 where the two layers (top and bottom material sheets) selectively engage to be laser fused by laser welding 32, Tiefel (0027)).
Regarding claim 6, Tiefel in view of Langone teaches the system of claim 3, wherein the holder (16) is configured to align the first lamina relative to the second lamina using one or more of the dimensional features of the first and second lamina and optical markings on the first and second lamina (the holder 16 supports the welding assembly 12 that comprises an optical sensor 34 that senses alignment markings along the material sheet as the laminated object 38 is being created and, the computing element 20 analyzes the detected alignment marks to ensure that the object 38 is being created correctly, Tiefel (0026,0106)).
Regarding claim 8, Tiefel in view of Langone teaches the system of claim 7 further comprising an infrared temperature sensor (infrared heat detector 34, (0082)) to monitor the temperature at the area of fusion (measures the temperature (heat at the point of the material sheets 18 are welded, Tiefel (0082)).  
Regarding claim 9, Tiefel in view of Langone teaches the system of claim 8, further comprising a controller (a computing element 20, (0082)), wherein the controller can adjust the energy emitted by the laser based at least in-part the temperature of the area of fusion (the computing element 20 adjusts the frequency, intensity, or number of the laser beams; adjusting the temperature of the transmissive roller 24, Tiefel (0074)).
Regarding claim 20, a system for manufacturing a three-dimensional laminated object (10)  from a plurality of laminae including a first lamina and a second lamina (from a plurality of material sheet (18), the material sheet 18, comprises bottom layers of material sheet (first lamina) and top layer material sheet (second lamina) to be laminated on (laser welded on) a first, bottom layer material of the plurality of bottom layer 18, (0027)), the system comprising: a first lamina (bottom layers material sheet 18)  comprising at least two previously fused lamina (the bottom layer material sheet 18 comprises a plurality of sheets: first, second and third layer, that are successively laminated on top of each other, (0027)); a second lamina (top layer material sheet of 18); a support for the first lamina, and the second lamina (flat base (14) provides a platform, upon which the bottom layer and top layer material sheets are laminated to create object 38, (0030); a holder (feeding element (16)) configured to fix at least a portion of the first lamina relative to the second lamina so at least a portion of a top surface of the first lamina contacts at least a portion of a bottom surface of the second lamina (the feeding element 16 guides the material sheet 18 onto the flat base 14 and at least one lower material sheet 18 where the two layers (top and bottom material sheets) selectively engage to be laser fused by laser welding 32, (0027)); Page 5 of 11Appl. No. 15/245,715 Docket No. 59.00014a roller (24) positioned above the support (the roller 24 is positioned above the flat base 14, FIG.8) and configured to traverse along a longitudinal axis(the transmissive roller 24 rolls the material sheet 18 onto the flat base 14 and at least one lower material sheet 18, (0027)), the first lamina and the second lamina being positioned between the support and the roller (the top material sheet and the bottom material sheets of Ware located between the roller 24 and flat base 14,( FIG.8)); an actuator (roller motor 60) for biasing the roller towards the support to retain the first lamina relative to the second lamina, the biasing forming a fusion zone between a top surface of the first lamina and a bottom surface of the second lamina proximate to the roller (the roller motor 60 actuates the transmissive roller 24 to engage the top layer with the bottom layer to be laser welded, laminated together, (0054-0056)); 
Tiefel does not explicitly teach that the energy source (welding laser 32) is configured to an emit energy beam directly at the fusion zone to fuse the first lamina and the second lamina proximate to the fusion zone so that after the fusion the first lamina and the second lamina 
 However, Langone that teaches a system and method of forming a multi layered composite object (FIG. 3), also teaches an energy source (304, heat source) is configured to emit an energy beam directly at a fusion zone to fuse the first lamina and the second lamina proximate to the fusion zone (heat source 304 applies heat between the currently applied tape 308  and the previously applied tape 316 directly at a heat affected zone (HAZ) 302 or fusion zone, (0019, FIG. 3)) so that the first lamina and the second lamina comprise 10-20% of a HAZ-like material as measured in the thickness of the laminae and a remaining 80-90% of the first lamina and second lamina is unaffected by the fusion (Langone teaches achieving a small HAZ by using high intensity laser heat source like CO2 lasers (as is discussed in paragraph 0037 of the specification of the instant application) that can generate specific wavelengths in order to keep the HAZ (fusion zone) a small percentage of the tapes being bonded, (0020, 0021)). The teaching of the exact percentages, that is, the HAZ being 10 - 20% of the first & second lamina can be easily achieved as the heating source 304 is structurally the same (CO2 laser) energy source at the instant invention that can be adjusted to generate a specific wavelength to establish a specific HAZ percentage).
The advantage of an energy source (304) configured to emit energy beam directly at a fusion zone between the first and second lamina is to enable to control the amount of the fusion zone (HAZ) according to the type and thickness of the lamina being fused in order to achieve even heating and good bonding quality (0020, 0021).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the energy source disclosed by Tiefel with the heat source of Langone that emits energy beam directly at the fusion zone in order to control the amount of the fusion zone (HAZ) according to the type and thickness of the lamina being fused in order to achieve even heating and good bonding quality.
Response to Arguments
Applicant argues: “All pending claims are patentable over Tiefel for at least the reason that Tiefel fails to disclose:  an energy source configured to emit an energy beam directly at the fusion zone between a top surface of the first lamina and a bottom surface of the second lamina proximate to the roller so that after the fusion the first lamina and the second lamina comprise 10-20% of a HAZ-like material as measured in the thickness of the laminae and a remaining 80-90% of the first lamina and second lamina is unaffected by the fusion.”
This argument is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record (Tiefel reference) for any teaching or matter specifically challenged in the argument. Rather a new reference (Langone) is introduced to teach the limitations in the arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761